PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kruegel et al.
Application No. 16/088,311
Filed: September 25, 2018
For: MITRAGYNINE ALKALOIDS AS OPIOID RECEPTOR MODULATORS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 22, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed September 8, 2020. The issue fee was timely paid on December 8, 2020.  Accordingly, the application became abandoned on December 9, 2020.  A Notice of Abandonment was mailed December 14, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of executed Declarations for Inventors Andrew Kruegel, Dalibor Sames, Madalee G. Wulf and Jonathan A. Javitch, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.   

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LIANA S WALSH/Lead Paralegal Specialist, OPET